******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  HERBERT SHOOK v. ASHLEY BARTHOLOMEW
  HERBERT SHOOK v. EASTERN CONNECTICUT
          HEALTH NETWORK, INC.
               (AC 38945)
          DiPentima, C. J., and Mullins and Norcott, Js
        Argued March 6—officially released June 20, 2017

   (Appeal from Superior Court, judicial district of
                Hartford, Peck, J.)
  Kathleen F. Adams, with whom, on the brief, was
Peter J. Ponziani, for the appellants (defendant in
each cases).
  Alinor C. Sterling, with whom was Emily B. Rock,
for the appellee (plaintiff in both cases).
                          Opinion

  MULLINS, J. In these consolidated actions, the defen-
dants, Ashley Bartholomew and her employer, Eastern
Connecticut Health Network, Inc., appeal from the judg-
ments of the trial court, rendered in favor of the plaintiff
in both actions, Herbert Shook, following a jury trial.
On appeal, the defendants claim that the court improp-
erly (1) refused to instruct the jury on apportionment
of liability on the basis of comparative negligence
despite the submission of a request to charge on that
doctrine, (2) permitted the plaintiff to introduce evi-
dence regarding his driving history, and (3) denied their
motion to set aside the verdict. We affirm the judgments
of the trial court.
   The jury reasonably could have found the following
facts on the basis of the evidence presented. On Novem-
ber 21, 2012, at approximately 4:45 p.m., the plaintiff
exited off of Interstate 84 in Manchester. It was the day
before Thanksgiving and traffic was heavy. He stopped
at the red light on the exit ramp in preparation to take
a left turn onto Deming Street. The intersection is a
busy four-way intersection, essentially in the shape of
a cross or a plus sign, with many lanes. Some of the
lanes of the intersection are for left turns, some for
right turns and some for vehicles traveling straight
through the intersection. There are traffic signals in the
center of the intersection. The plaintiff’s vehicle, which
had exited Interstate 84, was facing north toward Avery
Street; running east to west at the intersection is Deming
Street. When the left arrow for the plaintiff’s lane turned
green, the plaintiff proceeded slowly into the intersec-
tion, intending to turn left (west) onto Deming Street.
Bartholomew, who was traveling east on Deming Street
in her Toyota Camry, hit the plaintiff’s vehicle directly
on the driver’s side door. Although Bartholomew
applied her breaks prior to impact, the plaintiff still
sustained serious life-threatening injuries. Several wit-
nesses saw the accident and gave statements to the
police and/or provided testimony to the jury. The state-
ments and testimony of those witnesses, varied greatly.
Some of the witnesses stated that Bartholomew ran
through a red light, and that the plaintiff had a green
light. Other witnesses stated that the plaintiff ran
through a red light, and that Bartholomew had a
green light.
  The plaintiff filed a complaint sounding in negligence
against Bartholomew, and, in a separate action, he filed
a complaint alleging vicarious liability against Eastern
Connecticut Health Network, Inc., as the accident
occurred during the course of Bartholomew’s employ-
ment. The defendants each filed answers and the special
defense of comparative negligence. In their special
defenses, the defendants alleged that the plaintiff had
been negligent in several different ways, including, that
he entered the intersection while his light was red, that
he failed to observe that east and west traffic on Deming
Street was crossing in front of him and that it was not
safe to enter the intersection, and that he failed to
maintain a reasonable lookout for other vehicles. The
plaintiff denied the special defenses.
   The two separate cases that the plaintiff had filed,
one against each defendant, later were consolidated for
trial, and counsel agreed that the pleadings and the
record in one case applied equally to the other case
and vice versa. The matter then was tried to a jury over
the course of several days.
  On November 23, 2015, the defendants submitted a
request to charge that included various proposed
instructions on comparative negligence. During the on-
the-record charging conference, the plaintiff’s attorney
argued that there was no evidence to support a charge
on comparative negligence on the plaintiff’s part. He
contended that the evidence demonstrated either that
the plaintiff had a red light and ran through it, or that
Bartholomew had a red light and ran through it, and
that this was the manner in which the case was tried.
   In response, the defendants’ attorney argued: ‘‘It’s
the defendants’ position that the evidence does support
the issuance of the charge. The jury could find compara-
tive negligence here, even if it found one operator or
the other ran the red light, specifically if they found
[Bartholomew] went through the red light . . . . [T]he
jury could still find—whether it’s a probability or not,
we don’t know, but it’s possible they could still find—
that, due to the configuration of this intersection, the
sightlines available, the opportunity to perceive and
react, [that] nonetheless, there is some comparative
fault to be apportioned here, even if they found that
one operator or the other, in fact, committed negligence
per se in running the red light. So it’s the defendants’
position that the evidence in the case does support the
issuance of the charge on comparative negligence.’’
   The court responded that it recognized that there
was a special defense alleging comparative negligence
and that the defendants had requested a comparative
negligence instruction, but that it did not ‘‘remember
any evidence at all concerning any of the sightlines.’’
The court stated that it thought a comparative negli-
gence instruction, wherein the jury could apportion
some liability to the plaintiff, might confuse the jury
because the case was tried as one in which the only
issue was ‘‘who ran the red light.’’ Additionally, the court
stated that it had not ‘‘heard anything from counsel,
very frankly, either in chambers or in court, that would
persuade [it] otherwise . . . .’’ After some unrelated
discussion, the defendants’ counsel stated that he was
taking an exception to the court’s ruling on the compar-
ative negligence instruction.
  After the court instructed the jury, the defendants’
counsel again noted his exception. The jury returned a
plaintiff’s verdict, and the defendants filed a motion
to set aside the verdict, which the court denied. On
February 23, 2016, the court rendered judgments in
favor of the plaintiff. This appeal followed.
                             I
     The defendants claim that the court improperly
refused to instruct the jury that it could apportion liabil-
ity on the basis of comparative negligence as requested
in their proposed charge. They argue that there was a
‘‘clear record [of] evidence supporting a comparative
negligence finding,’’ and that there are statutes support-
ing such a finding and a jury charge on this issue. Addi-
tionally, the defendants contend that, even if the
plaintiff had the green light, ‘‘Supreme Court authority
expressly holds that comparative negligence principles
apply when the plaintiff operator has the green light
and the right-of-way.’’ The defendants cite to specific
evidence in the record, statutes, and Supreme, Appel-
late and Superior Court case law to support their con-
tentions. The plaintiff argues in part that the defendants
failed to alert the trial court to the applicability of the
cases and the statutes they now cite on appeal.
   We conclude that the defendants did not present
these evidentiary arguments, statutes, and cases to the
trial court, and, further, that they failed to comply with
the specific requirement in Practice Book § 16-23 to
set forth evidence to support a comparative negligence
instruction in their request to charge. See also Practice
Book § 16-21. Accordingly, we decline to review this
claim.
   ‘‘Pursuant to Practice Book § 60-5: ‘The court shall
not be bound to consider a claim unless it was distinctly
raised at the trial or arose subsequent to the trial. . . .’
‘As we have repeatedly reiterated, issues not properly
raised before the trial court will ordinarily not be con-
sidered on appeal. . . . We have referred to the policy
reasons underlying the preservation requirement on
several occasions. The policy serves, in general, to elim-
inate the possibility that: (1) claims of error would be
predicated on matters never called to the attention of
the trial court and upon which it necessarily could have
made no ruling in the true sense of the word; and (2)
the appellee . . . would be lured into a course of con-
duct at the trial which it might have altered if it had
any inkling that the [appellant] would . . . claim that
such a course of conduct involved rulings which were
erroneous and prejudicial to him.’ ’’ Rendahl v. Peluso,
173 Conn. App. 66, 105–106,        A.3d (2017).
   Our decision also is guided by other rules of practice.
Practice Book § 16-20 provides: ‘‘An appellate court
shall not be bound to consider error as to the giving
of, or the failure to give, an instruction unless the matter
is covered by a written request to charge or exception
has been taken by the party appealing immediately after
the charge is delivered. Counsel taking the exception
shall state distinctly the matter objected to and the
ground of objection. The exception shall be taken out
of the hearing of the jury.’’
  Practice Book § 16-21 provides in relevant part: ‘‘Any
party intending to claim the benefit of the . . . provi-
sions of any specific statute shall file a written request
to charge on the legal principle involved.’’ See also
Mancaniello v. Guile, 154 Conn. 381, 385, 225 A.2d 816
(1966) (party intending to rely on specific statute should
submit written request to charge specifically citing stat-
ute). The party requesting a charge on a specific statute
has the burden to demonstrate the statute’s application,
meaning, and effect on the case. See Lowell v. Daly,
148 Conn. 266, 269–71, 169 A.2d 888 (1961).
   Practice Book § 16-23 (a) provides: ‘‘When there are
several requests, they shall be in separate and numbered
paragraphs, each containing a single proposition of law
clearly and concisely stated with the citation of author-
ity upon which it is based, and the evidence to which
the proposition would apply. Requests to charge should
not exceed fifteen in number unless, for good cause
shown, the judicial authority permits the filing of an
additional number. If the request is granted, the judicial
authority shall apply the proposition of law to the facts
of the case.’’ (Emphasis added.)
  As so aptly explained in W. Horton & K. Knox, 1
Connecticut Practice Series: Superior Court Civil Rules
(2016–2017 Ed.) § 16-20, author’s comments, p. 734: ‘‘Lit-
igants can preserve their appellate rights concerning
the judge’s charge to the jury by filing written requests
to charge consistent with the court rules . . . .’’
   ‘‘The purpose of a request to charge is to inform the
trial court how a principle of law applies to the facts
of the case. The authors advise that a proper format
for a request to charge is: (1) state the request, which
may or may not refer to the evidence; (2) follow with a
paragraph entitled ‘citation of authority’; and (3) follow
with a paragraph entitled ‘evidence to which the request
would apply,’ if the request itself does not include a
reference to the evidence. Counsel often omit refer-
ences to evidence, a requirement which was added to
the rule in 1980, but they do so at their own peril.’’
(Emphasis added.) Id., § 16-23, author’s comments, p.
738.
   ‘‘The Appellate Court noted the requirement that a
request to charge must include a citation to the evidence
on which it is based in State v. Williams, 59 Conn.
App. 771, 778–82, [758 A.2d 400] (2000), rev’d on other
grounds, 258 Conn. 1, 778 A.2d 186 (2001) (noncompli-
ance with parallel criminal rule excused). See also State
v. Rudd, 62 Conn. App. 702, [707–708], [773 A.2d 370]
(2001). . . . The request should refer the law to the
relevant facts, State v. Martin, 15 Conn. App. 58, 65,
[544 A.2d 231] (1988), [aff’d], 211 Conn. 389, 559 A.2d
707 (1989); McGloin v. Southington, 15 Conn. App. 668,
671, [546 A.2d 906] (1988); and requests not applicable
to the facts are properly refused. Batick v. Seymour,
186 Conn. 632, 643, [443 A.2d 471] (1982). If the request
contains a factual statement involving facts claimed by
one party, it should also include the facts claimed by
the opposing party on the point. Pickens v. Miller, 119
Conn. 553, 555, [177 A. 573] (1935), and Kast v. Turley,
111 Conn. 253, 258, [149 A. 673] (1930). . . .
   ‘‘A request is properly refused if it contains an inade-
quate statement of the law as applied to the facts, State
v. Manganella, 113 Conn. 209, 218, [155 A. 74] (1931),
if it is argumentative on the facts, Colucci v. [Pinette,
185 Conn. 483, 441 A.2d 574 (1981)], or emphasizes
unfairly certain elements of the case, Radwick v.
Goldstein, 90 Conn. 701, [706–707], [98 A. 583] (1916),
or embodies a hypothetical case, Shields v. O’Reilly,
68 Conn. 256, 261, [36 A. 49] (1896), or if it is based on
the assumption of facts still in dispute, Eckstrand v.
Union Carbide Corp., 169 Conn. 337, 342, [363 A.2d
124] (1975), or based upon assumed facts likely to mis-
lead the jury, Miller v. Connecticut Co., 112 Conn. 476,
479, [152 A. 879] (1931), or states some of the facts but
leaves out other relevant facts, Bunnell v. Waterbury
Hospital, 103 Conn. 520, 528, [131 A. 501] (1925).’’ (Cita-
tions omitted.) 1 W. Horton & K. Knox, supra, § 16-23,
pp. 739–40.
   In this case, the defendants submitted a written
request to charge that contained proposed instructions,
each of which contained a citation to a specific section
or sections of the Connecticut Judicial Branch Civil
Jury Instructions, which are available at http://
www.jud.ct.gov/ji/Civil/Civil.pdf (last visited June 7,
2017). The request contained no facts or evidence tai-
lored to this particular case, it contained none of the
statutory references that the defendants argue are rele-
vant on appeal, and it gave no guidance to the court as
to how the principles of comparative negligence applied
to the facts of this case. Although the arguments that
the defendants make on appeal, arguably, may be per-
suasive in light of the transcripts, the trial court did not
have the benefit of any of these arguments when it
considered the defendants’ request to charge or when
it heard oral argument on the request. The court specifi-
cally told counsel that it did not recall evidence of any
sightlines, and, even with that statement by the court,
counsel did not seek to explain what evidence war-
ranted a comparative negligence instruction.
  In reaching our conclusion, in addition to Practice
Book §§ 60-5, 16-20, 16-21 and 16-23, we also are guided
by our Supreme Court’s decision in Hall v. Burns, 213
Conn. 446, 569 A.2d 10 (1990). In holding that the trial
court did not improperly refuse to charge the jury in
accordance with one of the plaintiff’s requested instruc-
tions, our Supreme Court concluded that ‘‘[t]he request
was defective’’; id., 482; because it ‘‘did not refer to any
evidence and was an abstract proposition of law.’’ Id.,
483. The court explained: ‘‘The object in filing a request
to charge is to inform the trial court of a party’s claim
of the applicability of a principle of law to the case. . . .
Our rules provide that each request to charge should
contain a single proposition of law clearly and concisely
stated with the citation of authority upon which it is
based, and the evidence to which the proposition would
apply . . . . A proper request to charge cannot, there-
fore, under our practice merely be a statement of an
abstract proposition of law . . . .’’ (Emphasis in origi-
nal; internal quotation marks omitted.) Id., 482–83; see
also Konover Development Corp. v. Zeller, 228 Conn.
206, 214 n.5, 635 A.2d 798 (1994) (‘‘[t]he purpose of
[Practice Book § 16-23] is to require parties to inform
the trial court of the manner in which a rule of law
applies to a particular case, rather than simply stating
an abstract proposition of law’’).
   In the present case, the defendants cited abstract
theories of law in their request to charge with no tai-
loring of the facts so that the court could ascertain
how those theories fit this case. When the defendants’
counsel was given a further opportunity during argu-
ment on his request to charge, he told the court that
the instruction was warranted because there was evi-
dence in the form of ‘‘the configuration of this intersec-
tion, the sightlines available, [and] the opportunity to
perceive and react . . . .’’ The trial court then stated
that it had no recollection of any evidence regarding
sightlines, and that the defendants had not presented
anything that would persuade the court that an instruc-
tion was warranted.1 Although, on appeal, the defen-
dants point to evidence, statutes, and case law that
might be relevant to a comparative negligence instruc-
tion in this case, that information was not presented
to the trial court. The defendants cite no authority that
stands for the proposition that the trial court has an
obligation to scour the record in order to substantiate
counsel’s request to charge, and we are not aware of
any such authority. On the basis of this record, we
conclude that it would amount to ambuscade of the
trial court to find error on these particular facts. See
generally State v. Johnson, 288 Conn. 236, 287–88, 951
A.2d 1257 (2008) (‘‘to afford petitioners on appeal an
opportunity to raise different theories of objection
would amount to ambush of the trial court because,
[h]ad specific objections been made at trial, the court
would have had the opportunity to alter [the charge]
or otherwise respond’’ [internal quotation marks
omitted]).
                             II
  The defendants also claim that the court improperly
permitted the plaintiff, over their objection on the basis
of relevancy, to introduce character evidence in the
form of his driving history. Specifically, the defendants
argue that ‘‘the trial court allowed the plaintiff to testify
that he had only been involved in one other car accident,
which occurred approximately twenty years ago, when
a car bumped him while he was stopped at a light.’’2 We
conclude that this claim is not preserved for our review.3
   ‘‘[T]he standard for the preservation of a claim alleg-
ing an improper evidentiary ruling at trial is well settled.
This court is not bound to consider claims of law not
made at trial. . . . In order to preserve an evidentiary
ruling for review, trial counsel must articulate the basis
of the objection so as to apprise the trial court of the
precise nature of the objection and its real purpose, in
order to form an adequate basis for a reviewable ruling.
. . . Once counsel states the authority and ground of
[the] objection, any appeal will be limited to the ground
asserted.’’ (Citation omitted; internal quotation marks
omitted.) Birkhamshaw v. Socha, 156 Conn. App. 453,
486, 115 A.3d 1 (trial objections on ground of relevance
failed to preserve for appellate review claim that testi-
mony was improper character evidence), cert. denied,
317 Conn. 913, 116 A.3d 812 (2015).
  ‘‘These requirements are not simply formalities. They
serve to alert the trial court to potential error while
there is still time for the court to act. . . . Assigning
error to a court’s evidentiary rulings on the basis of
objections never raised at trial unfairly subjects the
court and the opposing party to trial by ambush.’’ (Inter-
nal quotation marks omitted.) Perez v. D & L Tractor
Trailer School, 117 Conn. App. 680, 693, 981 A.2d 497
(2009) (trial objections on ground of relevance failed
to preserve for appellate review claim that testimony
was improper character evidence), cert. denied, 294
Conn. 923, 985 A.2d 1062 (2010). As in Birkhamshaw
and Perez, the defendants in the present case objected
to the subject testimony on the basis of relevance, not
improper character evidence, and they, therefore, failed
to preserve this claim for appellate review.
                             III
   The defendants also claim that the court abused its
discretion in denying their motion to set aside the ver-
dict. Specifically, the defendants argue: ‘‘More particu-
larly, the trial court should have set aside the verdict
based on the jury’s failure to consider comparative [neg-
ligence], the improper jury charge regarding compara-
tive [negligence] and/or the improper admission of
evidence regarding the plaintiff’s driving history.’’ We
disagree.
   ‘‘[T]he proper appellate standard of review when con-
sidering the action of a trial court granting or denying
a motion to set aside a verdict and motion for a new
trial . . . [is] the abuse of discretion standard. . . . In
determining whether there has been an abuse of discre-
tion, every reasonable presumption should be given in
favor of the correctness of the court’s ruling. . . .
Reversal is required only where an abuse of discretion
is manifest or where injustice appears to have been
done. . . . We do not . . . determine whether a con-
clusion different from the one reached could have been
reached. . . . A verdict must stand if it is one that a
jury reasonably could have returned and the trial court
has accepted.’’ (Internal quotation marks omitted.)
Bolmer v. McKulsky, 74 Conn. App. 499, 510, 812 A.2d
869, cert. denied, 262 Conn. 954, 818 A.2d 780 (2003).
   We conclude that our resolution of the defendants’
preceding claims; see parts I and II of this opinion;
which form the basis of the present claim, is determina-
tive of the outcome of the present claim. See Kramer
v. Petisi, 91 Conn. App. 26, 37, 879 A.2d 526 (2005)
(when claimed basis for improper denial of motion to
set aside verdict is same error alleged and decided in
another part of present appeal, previous conclusion of
no error is determinative of outcome of this claim),
aff’d, 285 Conn. 674, 940 A.2d 800 (2008); Bolmer v.
McKulsky, supra, 74 Conn. App. 510–11 (same). Accord-
ingly, the court did not abuse its discretion in denying
the defendants’ motion to set aside the verdict.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
     We also have found no evidence related to sightlines in the record.
Furthermore, we are unable to ascertain how the ‘‘configuration of this
intersection’’ supports a comparative negligence instruction, and the defen-
dants did not attempt to explain this to the court. We also are unable to
ascertain, and the defendants did not explain to the trial court, exactly what
they meant by ‘‘the opportunity to perceive and react’’ and how that might
relate to a comparative negligence instruction.
   2
     The specific testimony, which occurred on direct examination by the
plaintiff’s attorney, was as follows:
   ‘‘Q: Other than this accident, have you ever been in any other car accident
in your life?
   ‘‘[The Defendants’ Attorney]: Objection, relevance.
   ‘‘[The Plaintiff’s Attorney]: It’s relevant.
   ‘‘The Court: You know, it’ll go to the weight. I’m going to allow it. It will
be up to the jury to determine what weight to give it.
   ‘‘Q: Other than this accident, have you ever been in any other accident,
car accident, in your life.
   ‘‘A: I think about twenty years ago, a car bumped me when I was stationed
at a—standing at a stop light, but that’s it.’’
   3
     Additionally, although recognizing that we ‘‘previously [have] concluded
than an objection based on relevancy fails to preserve [for appellate review]
an objection regarding the admission of improper character evidence,’’ the
defendants ask that we reconsider our prior ‘‘position.’’ ‘‘[I]t is axiomatic
that one panel of this court cannot overrule the precedent established by
a previous panel’s holding. . . . This court often has stated that this court’s
policy dictates that one panel should not, on its own, reverse the ruling of
a previous panel. The reversal may be accomplished only if the appeal is
heard en banc.’’ (Citation omitted; internal quotation marks omitted.) State
v. Carlos P., 171 Conn. App. 530, 546 n.12,       A.3d    (2017).